 


109 HR 1574 IH: To amend the Internal Revenue Code of 1986 and the Economic Growth and Tax Relief Reconciliation Act of 2001 to restore the estate tax and repeal the carryover basis rule and to increase the estate tax unified credit to an exclusion equivalent of $3,500,000.
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1574 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Moore of Kansas (for himself and Mr. Case) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 and the Economic Growth and Tax Relief Reconciliation Act of 2001 to restore the estate tax and repeal the carryover basis rule and to increase the estate tax unified credit to an exclusion equivalent of $3,500,000. 
 
 
1.Restoration of estate tax; repeal of carryover basis 
(a)In generalSubtitles A and E of title V of the Economic Growth and Tax Relief Reconciliation Act of 2001, and the amendments made by such subtitles, are hereby repealed; and the Internal Revenue Code of 1986 shall be applied as if such subtitles, and amendments, had never been enacted. 
(b)Sunset not to apply 
(1)Subsection (a) of section 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 is amended by striking this Act and all that follows and inserting this Act (other than title V) shall not apply to taxable, plan, or limitation years beginning after December 31, 2010.. 
(2)Subsection (b) of such section 901 is amended by striking , estates, gifts, and transfers. 
(c)Conforming amendmentsSubsections (d) and (e) of section 511 of the Economic Growth and Tax Relief Reconciliation Act of 2001, and the amendments made by such subsections, are hereby repealed; and the Internal Revenue Code of 1986 shall be applied as if such subsections, and amendments, had never been enacted. 
2.Increase in the unified credit against the estate tax 
(a)In generalSubsection (c) of section 2010 of the Internal Revenue Code of 1986 (relating to applicable credit amount) is amended by striking all that follows the applicable exclusion amount and inserting . For purposes of the preceding sentence, the applicable exclusion amount is $3,500,000.. 
(b)Inflation adjustmentSection 2010 of such Code is amended by redesignating subsection (d) as subsection (e) and by inserting after subsection (c) the following new subsection: 
 
(d)Inflation adjustmentIn the case of any decedent dying in a calendar year after 2006, the dollar amount in subsection (c) shall be increased by an amount equal to— 
(1)such dollar amount, multiplied by 
(2)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year, determined by substituting 2005 for 1992 in subparagraph (B) thereof. If any increase determined under the preceding sentence is not a multiple of $10,000, such increase shall be rounded to the nearest multiple of $10,000.. 
(c)Conforming amendmentSection 6018(a)(1) of such Code is amended by striking section 2010(c) and inserting section 2010. 
(d)Effective dateThe amendments made this section shall apply to estates of decedents dying, and gifts made, after December 31, 2005. 
 
